DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-15) in the reply filed on 03/23/2021 is acknowledged. Non-elected Group II (claims 16-20) is withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the present title is “Preparation methods for adhesive bonding of 7XXX aluminum alloys, and products relating to the same”; however, it is unclear what “7XXX” is. See MPEP 606.01.
The following tittle is suggested: --Method for adhesive bonding--

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claims 1-15: the phrases: “method” in line 1, should be changed to --method for adhesive bonding--
In claim 1: “(a)”; “(b)”; “(i)”; “(ii)”; and “(iii)” should be removed.
In claim 10: “(a)” and “(b)” should be removed.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1: 
The term “method” in line 1, is indefinite because it is unclear what kind of method that applicants try to claim. The term “method” should be changed to --method for adhesive bonding--. Correction is required.
The phrase “at least proximal” in line 7, is indefinite because it is unclear what degree of “at least proximal” is. Correction is required.
The phrase “an as-received thickness” in line 5, is indefinite because it is unclear what “an as-received thickness” is. The phrase “as-received thickness”, should be changed to --thickness--. Correction is required.
In claim 6: the phrase “as-received thickness” in line 2, is indefinite because it is unclear what “an as-received thickness” is. The phrase “as-received thickness” should be changed to --thickness--. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garosshen (US 20150075756 A1), in view of Marinelli (US 6,167,609).
	Regarding claim 1, Garosshen discloses 
A method comprising: 
receiving an aluminum alloy product (aluminum alloy 100, fig.2), wherein the aluminum alloy product (aluminum alloy 100) comprises a matrix (aluminum matrix 105, fig.2) and a surface oxide layer (passive layer 110, fig.2) overlying the matrix (aluminum matrix 105); 
wherein the surface oxide layer (passive layer 110) comprises a thickness [passive layer 110 has a thickness, fig.2]; 
wherein the aluminum alloy product (aluminum alloy 100) comprises intermetallic particles (intermetallic particles 120, fig.2) at least proximal the surface oxide layer (passive layer 110) [Pars.0003, 0004, and 0018]; and
ablating at least some of the intermetallic particles (intermetallic particles 120) and in the absence of melting of the matrix of the aluminum alloy product (aluminum alloy 100) [intermetallic particles 120 are removed by thermal processes using a laser, Pars.0022-0023].
However, does not disclose a magnesium-containing aluminum alloy and the intermetallic particles comprise Cu-bearing intermetallic particles.
Marinelli discloses a magnesium-containing aluminum alloy [Abstract cited: “…A aluminum alloy sheet, plate, casting or extension having a surface layer containing magnesium oxide and aluminum oxide cleaned with an acidic solution …”]
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an aluminum alloy of Garosshen, 
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a method of Garosshen with the intermetallic particles comprise Cu-bearing intermetallic particles, as it well known in the art of manufacturing design choice purpose, such that removes intermetallic particles by thermal process using a laser that does not effect the magnesium containing aluminum alloy. 

Regarding claim 2, Garosshen discloses 
the ablating step comprises volatilizing the intermetallic particles (intermetallic particles 120) [intermetallic particles 120 are removed by thermal processes using a laser, Pars.0022-0023].

Regarding claim 3, Garosshen discloses 
after the ablating step, the aluminum alloy product comprises an ablated portion having a plurality of ablation voids proximal the surface oxide layer (passive layer 110) [intermetallic particles 120 in aluminum alloy 100, are removed by thermal processes using a laser, Par.0023]. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a method of Garosshen to replace an aluminum alloy of Garosshen, by using a magnesium containing aluminum alloy, as it 

Regarding claim 4, Garosshen discloses 
the intermetallic particles (intermetallic particles 120) define pre-ablation volumes, and wherein, due to the ablating, at least some of the plurality of ablation voids are greater in volume than the pre-ablation volumes [intermetallic particles 120 in aluminum alloy 100, are removed by thermal processes using a laser, Par.0023].

Regarding claim 5, Garosshen discloses 
the intermetallic particles (intermetallic particles 120).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an intermetallic particles of Garosshen, have a size of from 100 nm to 10 pm, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Regarding claim 6, Garosshen discloses 
the ablating step comprises maintaining the surface oxide layer (passive layer 110, fig.2) at the thickness [intermetallic particles 120 in aluminum alloy 100, are removed by thermal processes using a laser, Par.0023].

Regarding claim 7, Garosshen discloses 
the surface oxide layer (passive layer 110, fig.2)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a surface oxide layer of Garosshen, comprises MgO, as it well known in the art of manufacturing design choice purpose, in order to make the process for adhesive bonding effectively.

Regarding claim 8, Garosshen discloses 
the surface oxide layer (passive layer 110, fig.2)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a surface oxide layer of Garosshen, comprises at least 10 atomic % Mg, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Regarding claim 9, Garosshen discloses 
selectively ablating at least some of the intermetallic particles (intermetallic particles 120) during the ablating step, thereby creating an ablated portion surrounded by an unablated portion [intermetallic particles 120 in aluminum alloy 100, are removed by thermal processes using a laser, Par.0023].

Regarding claim 10, Garosshen discloses 
determining locations of the intermetallic particles (intermetallic particles 120); selectively ablating at least some of the located intermetallic particles (intermetallic particles 120) during the ablating step.

Regarding claim 11, Marinelli discloses determining at least one bonding location [title cited: “acid pretreatment for adhesive bonding of vehicle assembly”] associated with the magnesium-containing aluminum alloy product [Abstract cited: “…A aluminum alloy sheet, plate, casting or extension having a surface layer containing magnesium oxide and aluminum oxide cleaned with an acidic solution …”]; and after the determining step, completing the ablating step relative to the at least one bonding location [title cited: “acid pretreatment for adhesive bonding of vehicle assembly”], thereby creating an ablated portion.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a method of Garosshen, by using a step determining at least one bonding location associated with the magnesium-containing aluminum alloy product; and after the determining step, completing the ablating step relative to the at least one bonding location, thereby creating an ablated portion, as taught by Marinelli, in order to make a process of adhesive bonding effectively.

Regarding claim 12, Marinelli discloses the magnesium-containing aluminum alloy product [Abstract cited: “…A aluminum alloy sheet, plate, casting or extension having a surface layer containing magnesium oxide and aluminum oxide cleaned with an acidic solution …”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a magnesium-containing aluminum alloy product of Marinelli, comprises the ablated portion surrounded by an unablated portion, as it well known in the art, in order to make a process of adhesive bonding effectively.


Regarding claim 13, Marinelli discloses the magnesium-containing aluminum alloy product [Abstract cited: “…A aluminum alloy sheet, plate, casting or extension having a surface layer containing magnesium oxide and aluminum oxide cleaned with an acidic solution …”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a magnesium-containing aluminum alloy product of Marinelli, with a functionalization solution, as it well known in the art, in order to make a process of adhesive bonding effectively.

Regarding claim 14, Marinelli discloses the magnesium-containing aluminum alloy product [Abstract cited: “…A aluminum alloy sheet, plate, casting or extension having a surface layer containing magnesium oxide and aluminum oxide cleaned with an acidic solution …”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Marinelli, with selectively contacting the ablated portion with a functionalization solution, thereby creating a pretreated portion of the magnesium-containing aluminum alloy product, as it well known in the art, in order to make a process of adhesive bonding effectively.

Regarding claim 15, Marinelli discloses the magnesium-containing aluminum alloy product [Abstract cited: “…A aluminum alloy sheet, plate, casting or extension having a surface layer containing magnesium oxide and aluminum oxide cleaned with an acidic solution …”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Marinelli, with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
06/01/2021